DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, the relationships among “first bandwidth part configuration”, “at least two bandwidth parts”, “a first bandwidth part”, “at least one associated bandwidth part”, “second bandwidth part configuration” are unclear. It seems that there are two different BWP configurations –“a first bandwidth part configuration” and “second bandwidth part configuration”. One question is that it is not clear whether a switching happens between the first BWP configuration and second BWP configuration. Another question is whether these two BWP configurations are referring to totally different construct in configuration because unlike the first BWP configuration comprising two bandwidth parts, the second BWP configuration is recited describing a very different aspect in its composition. Further, at lines 12 and 13-16, the determining steps are unclear in that the “determining” function doesn’t seem to be described in the specification the way it is recited (Where is the support for these limitation in the specification?). Further, regarding the second “determining” step, it is not clear what is meant by “determining for the transmission burst a second bandwidth part configuration…” – does it mean that a second bandwidth part configuration is determined so that the transmission burst can be switched to it from using the first bandwidth part configuration, or something else? Further, it is not clear how the phrase “ based on the at least one associated bandwidth part and the determining which of the at least two bandwidth parts is used for the transmission burst” limits the rest of the claim limitation. It seems that the limitations at lines 13-16 is tangled, and thus contributes to the indefiniteness. 
In claim 23, line 5, it is not clear what is meant by “a further apparatus” — is it implying the apparatus from which the first bandwidth part configuration is received, or is it implying different apparatus from the apparatus from which the first bandwidth part configuration is received, or something else? At lines 5-7, it is not clear what is meant by “a determination of the proceeding transmission bandwidth part configuration or proceeding transmission bandwidth part”. First, it is unclear whether the “proceeding” was misspelled, and whether it was supposed to mean “preceding” (the specification uses the word “proceeding”). Second, it is also unclear what is being determined.
In claim 26, lines 1-5, “the determining a second bandwidth part configuration to determine transmission parameters for the succeeding transmission burst are configured for determining a second bandwidth part configuration to determine transmission parameters for the succeeding transmission part” is unclear because the phrase is tangled (subject and verb relationships are confusing). 
Regarding claims 28-33, some of the same above addressed indefiniteness apply to these claims. 
Additionally, at claims 28-30, it is not clear what “further apparatus” is meant. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Jeon et al. PG Pub. is cited for further references. 
The Jeon et al. PG Pub. is cited for further reference. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472